Name: Council Regulation (EC) No 527/2003 of 17 March 2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999
 Type: Regulation
 Subject Matter: beverages and sugar;  America;  health;  European Union law;  food technology;  tariff policy;  chemistry;  trade
 Date Published: nan

 Avis juridique important|32003R0527Council Regulation (EC) No 527/2003 of 17 March 2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 Official Journal L 078 , 25/03/2003 P. 0001 - 0002Council Regulation (EC) No 527/2003of 17 March 2003authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 45(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 45(1) of Regulation (EC) No 1493/1999 offers the possibility of adopting derogations for imported products which have undergone oenological practices not authorised by Community rules.(2) Wines produced on the territory of Argentina may be subject to acidification with malic acid, an oenological practice not authorised by Community rules.(3) Negotiations are currently underway between the Community, represented by the Commission, and Argentina on an agreement on trade in wine. These involve in particular the respective oenological processes of the two Parties and the protection of geographical indications.(4) With a view to ensuring the smooth progress of these negotiations, a derogation allowing the addition of malic acid to wines produced in the territory of Argentina and imported into the Community should be authorised on a transitional basis until the entry into force of the Agreement resulting from the above negotiations, but not later than 30 September 2003.(5) Since Argentine wine containing malic acid is already present on Community territory, the application of the derogation to these wines should be extended,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 45(1) of Regulation (EC) No 1493/1999, products falling within CN codes 2204 10, 2204 21, 2204 29 and 2204 30 10 and derived from grapes harvested and vinified in the territory of Argentina to which malic acid may have been added during manufacturing operations in accordance with Argentine provisions may be offered or delivered for direct human consumption in the Community.However, this authorisation shall only be valid until the entry into force of the Agreement resulting from the negotiations with Argentina on an agreement on trade in wine involving in particular oenological practices and the protection of geographical indications, and not later than 30 September 2003.This authorisation shall also cover Argentine wines referred to in this paragraph imported into the Community as from 1 January 2001.2. Member States may not prohibit the offer or delivery for direct human consumption of wine derived from grapes harvested and vinified in the territory of Argentina in accordance with the provisions in force in that country on the grounds that malic acid may have been added to it.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2003.For the CouncilThe PresidentG. Drys(1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2585/2001 (OJ L 345, 29.12.2001, p. 10).